                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 1 of 14



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Melanie Siarot,                               No. ____________________________
                                           10                         Plaintiff,
                                                                                               COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Stapley Wings, LLC d/b/a ATL Wings
                                                 #6, an Arizona limited liability company;
                       Phoenix, AZ 85060




                                           13    Cianne Kirksey and John Doe Kirksey,
                        P.O. Box 97066




                                                 a Married Couple, and David Kirksey
                                           14    and Jane Doe Kirksey
                                           15                         Defendant.
                                           16
                                           17         Plaintiff, Melanie Siarot (“Plaintiff”), sues the Defendants, Stapley Wings, LLC
                                           18
                                                d/b/a ATL Wings #6 (“Defendant Stapley Wings, LLC”), Cianne Kirksey and John Doe
                                           19
                                                Kirksey, and David Kirksey and Jane Doe Kirksey (collectively, “Defendants” of “ATL
                                           20
                                           21   Wings”) and alleges as follows:
                                           22                              PRELIMINARY STATEMENT
                                           23
                                                      1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           24
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           25
                                           26
                                           27
                                           28
                                                                                             -1-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 2 of 14



                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”)
                                            1
                                            2   23-362, et seq.; and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                            3          2.     The FLSA was enacted “to protect all covered workers from substandard
                                            4
                                                wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            5
                                                728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            6
                                            7   minimum wage of pay for all time spent working during their regular 40-hour
                                            8   workweeks. See 29 U.S.C. § 206(a).
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 3 of 14




                                            1
                                            2
                                            3                                            PARTIES
                                            4
                                                        7.    At all material times, Plaintiff is an individual residing in Maricopa County,
                                            5
                                                Arizona, and is a former employee of Defendants.
                                            6
                                            7           8.    At all material times, Defendant Stapley Wings, LLC was a limited liability
                                            8   company duly licensed to transact business in the State of Arizona. At all material times,
                                            9
                                                Defendant Stapley Wings, LLC does business, has offices, and/or maintains agents for
                                           10
                                                the transaction of its customary business in Maricopa County, Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12           9.    Defendant Stapley Wings, LLC is an Arizona limited liability company,
                       Phoenix, AZ 85060




                                           13   authorized to do business in the State of Arizona and is at all relevant times Plaintiff’s
                        P.O. Box 97066




                                           14
                                                employer as defined by 29 U.S.C. § 203(d).
                                           15
                                                        10.   Under the FLSA, Defendant Stapley Wings, LLC is an employer. The
                                           16
                                           17   FLSA defines “employer” as any person who acts directly or indirectly in the interest of

                                           18   an employer in relation to an employee. At all relevant times, Defendant Stapley Wings,
                                           19
                                                LLC had the authority to hire and fire employees, supervised and controlled work
                                           20
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                           21
                                           22   and maintained employment records in connection with Plaintiff’s employment with

                                           23   Defendants. As a person who acted in the interest of Defendants in relation to the
                                           24
                                                company’s employees, Defendant Stapley Wings, LLC is subject to liability under the
                                           25
                                                FLSA.
                                           26
                                           27
                                           28
                                                                                             -3-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 4 of 14



                                                      11.    Defendant Cianne Kirksey and John Doe Kirksey are, upon information
                                            1
                                            2   and belief, husband and wife. They have caused events to take place giving rise to the
                                            3   claims in this Complaint as to which their marital community is fully liable. Cianne
                                            4
                                                Kirksey and John Doe Kirksey are owners of Defendant Stapley Wings, LLC and were at
                                            5
                                                all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            6
                                            7         12.    Under the FLSA, Defendants Cianne Kirksey and John Doe Kirksey are
                                            8   employers. The FLSA defines “employer” as any individual who acts directly or
                                            9
                                                indirectly in the interest of an employer in relation to an employee. Cianne Kirksey and
                                           10
                                                John Doe Kirksey are owners of Defendant Stapley Wings, LLC. At all relevant times,
                                           11
BENDAU & BENDAU PLLC




                                           12   they had the authority to hire and fire employees, supervised and controlled work
                       Phoenix, AZ 85060




                                           13   schedules or the conditions of employment, determined the rate and method of payment,
                        P.O. Box 97066




                                           14
                                                and maintained employment records in connection with Plaintiff’s employment with
                                           15
                                                Defendants. As persons who acted in the interest of Defendants in relation to the
                                           16
                                           17   company’s employees, Cianne Kirksey and John Doe Kirksey are subject to individual

                                           18   liability under the FLSA.
                                           19
                                                      13.    Defendant David Kirksey and Jane Doe Kirksey are, upon information and
                                           20
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                           21
                                           22   in this Complaint as to which their marital community is fully liable. David Kirksey and

                                           23   Jane Doe Kirksey are owners of Defendant Stapley Wings, LLC and were at all relevant
                                           24
                                                times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                           25
                                                      14.    Under the FLSA, Defendants David Kirksey and Jane Doe Kirksey are
                                           26
                                           27   employers. The FLSA defines “employer” as any individual who acts directly or

                                           28
                                                                                           -4-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 5 of 14



                                                indirectly in the interest of an employer in relation to an employee. David Kirksey and
                                            1
                                            2   Jane Doe Kirksey are owners of Defendant Stapley Wings, LLC. At all relevant times,
                                            3   they had the authority to hire and fire employees, supervised and controlled work
                                            4
                                                schedules or the conditions of employment, determined the rate and method of payment,
                                            5
                                                and maintained employment records in connection with Plaintiff’s employment with
                                            6
                                            7   Defendants. As persons who acted in the interest of Defendants in relation to the
                                            8   company’s employees, David Kirksey and Jane Doe Kirksey are subject to individual
                                            9
                                                liability under the FLSA.
                                           10
                                                       15.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                           11
BENDAU & BENDAU PLLC




                                           12   Defendants herein gave consent to, ratified, and authorized the acts of all other
                       Phoenix, AZ 85060




                                           13   Defendants, as alleged herein.
                        P.O. Box 97066




                                           14
                                                       16.    Defendants, and each of them, are sued in both their individual and
                                           15
                                                corporate capacities.
                                           16
                                           17          17.    Defendants are jointly and severally liable for the injuries and damages

                                           18   sustained by Plaintiff.
                                           19
                                                       18.    At all relevant times, Plaintiff was an “employee” of Defendants Stapley
                                           20
                                                Wings, LLC, Cianne Kirksey and John Doe Kirksey, and David Kirksey and Jane Doe
                                           21
                                           22   Kirksey as defined by the FLSA, 29 U.S.C. § 201, et seq.

                                           23          19.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           24
                                                Defendants Stapley Wings, LLC, Cianne Kirksey and John Doe Kirksey, and David
                                           25
                                                Kirksey and Jane Doe Kirksey.
                                           26
                                           27
                                           28
                                                                                             -5-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 6 of 14



                                                         20.   At all relevant times, Defendants Stapley Wings, LLC, Cianne Kirksey and
                                            1
                                            2   John Doe Kirksey, and David Kirksey and Jane Doe Kirksey were and continue to be
                                            3   “employers” as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                            4
                                                         21.   The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            5
                                                Defendants Stapley Wings, LLC, Cianne Kirksey and John Doe Kirksey, and David
                                            6
                                            7   Kirksey and Jane Doe Kirksey.
                                            8            22.   At all relevant times, Plaintiff was an “employee” of Defendants Stapley
                                            9
                                                Wings, LLC, Cianne Kirksey and John Doe Kirksey, and David Kirksey and Jane Doe
                                           10
                                                Kirksey as defined by the Arizona A.R.S. § 23-350, et seq.
                                           11
BENDAU & BENDAU PLLC




                                           12            23.   At all relevant times, Defendants Stapley Wings, LLC, Cianne Kirksey and
                       Phoenix, AZ 85060




                                           13   John Doe Kirksey, and David Kirksey and Jane Doe Kirksey were and continue to be
                        P.O. Box 97066




                                           14
                                                “employers” as defined by A.R.S. § 23-350.
                                           15
                                                         24.   At all relevant times, Plaintiff was an “employee” of Defendants Stapley
                                           16
                                           17   Wings, LLC, Cianne Kirksey and John Doe Kirksey, and David Kirksey and Jane Doe

                                           18   Kirksey as defined by A.R.S. § 23-362.
                                           19
                                                         25.   At all relevant times, Defendants Stapley Wings, LLC, Cianne Kirksey and
                                           20
                                                John Doe Kirksey, and David Kirksey and Jane Doe Kirksey were and continue to be
                                           21
                                           22   “employers” as defined by A.R.S. § 23-362.

                                           23            26.   Defendants Stapley Wings, LLC, Cianne Kirksey and John Doe Kirksey,
                                           24
                                                and David Kirksey and Jane Doe Kirksey individually and/or through an enterprise or
                                           25
                                                agent, directed and exercised control over Plaintiff’s work and wages at all relevant
                                           26
                                           27   times.

                                           28
                                                                                             -6-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 7 of 14



                                                      27.    Plaintiff, in her work for Defendants Stapley Wings, LLC, Cianne Kirksey
                                            1
                                            2   and John Doe Kirksey, and David Kirksey and Jane Doe Kirksey, was employed by an
                                            3   enterprise engaged in commerce that had annual gross sales of at least $500,000.
                                            4
                                                      28.    At all relevant times, Plaintiff, in her work for Defendants Stapley Wings,
                                            5
                                                LLC, Cianne Kirksey and John Doe Kirksey, and David Kirksey and Jane Doe Kirksey,
                                            6
                                            7   was engaged in commerce or the production of goods for commerce.
                                            8         29.    At all relevant times, Plaintiff, in her work for Stapley Wings, LLC, Cianne
                                            9
                                                Kirksey and John Doe Kirksey, and David Kirksey and Jane Doe Kirksey, was engaged
                                           10
                                                in interstate commerce.
                                           11
BENDAU & BENDAU PLLC




                                           12         30.    Plaintiff, in her work for Defendants Stapley Wings, LLC, Cianne Kirksey
                       Phoenix, AZ 85060




                                           13   and John Doe Kirksey, and David Kirksey and Jane Doe Kirksey, regularly handled
                        P.O. Box 97066




                                           14
                                                goods produced or transported in interstate commerce.
                                           15
                                                                             NATURE OF THE CLAIM
                                           16
                                           17         31.    Defendants own and/or operate as ATL Wings #6, an enterprise located in

                                           18   Maricopa County, Arizona.
                                           19
                                                      32.    Plaintiff was hired by Defendants as a prep worker/cashier and worked for
                                           20
                                                Defendants on April 6, 2020 and April 7, 2020.
                                           21
                                           22         33.    Defendants, in their sole discretion, agreed to pay Plaintiff $12.00 per hour

                                           23   for all hours she worked.
                                           24
                                                      34.    Plaintiff worked her first shift for Defendants on April 6, 2020 from 10:00
                                           25
                                                a.m. through 4:00 p.m.
                                           26
                                           27
                                           28
                                                                                           -7-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 8 of 14



                                                        35.   Plaintiff returned to Defendants’ restaurant for her shift on April 7, 2020
                                            1
                                            2   and was required to wait at the location for approximately one hour before being sent
                                            3   home.
                                            4
                                                        36.   Plaintiff later received e-mail communication from Defendants stating that
                                            5
                                                they were no longer going to employ her.
                                            6
                                            7           37.   Defendants have failed to compensate Plaintiff any wages whatsoever for
                                            8   the hours she spent performing work for Defendants.
                                            9
                                                        38.   Defendants were required to compensate Plaintiff all wages owed to her
                                           10
                                                within 7 working days or the next regular scheduled pay date, whichever was sooner.
                                           11
BENDAU & BENDAU PLLC




                                           12           39.   To date, Defendants have failed to compensate Plaintiff any wages
                       Phoenix, AZ 85060




                                           13   whatsoever for the hours she spent performing work for Defendants.
                        P.O. Box 97066




                                           14
                                                        40.   As a result of Defendants’ having willfully and improperly refused to pay
                                           15
                                                Plaintiff any wages whatsoever for the hours she spent working for Defendants,
                                           16
                                           17   Defendants failed to pay the applicable minimum wage to Plaintiff.

                                           18           41.   As a result of Defendants’ having willfully and improperly refused to pay
                                           19
                                                Plaintiff any wages whatsoever for the hours she spent working for Defendants,
                                           20
                                                Defendants violated 29 U.S.C. § 206(a).
                                           21
                                           22           42.   As a result of Defendants’ having willfully and improperly refused to pay

                                           23   Plaintiff any wages whatsoever for the hours she spent working for Defendants,
                                           24
                                                Defendants have violated the AMWA, A.R.S. § 23-363.
                                           25
                                                        43.   Defendants have and continue to violate the FLSA by not paying Plaintiff
                                           26
                                           27   the full applicable minimum wage for all hours worked for Defendants.

                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 9 of 14



                                                       44.    Defendant have and continue to violate the AMWA by not paying Plaintiff
                                            1
                                            2   the full applicable minimum wage for all hours worked for Defendants.
                                            3          45.    Defendant have and continue to violate the AWA by not paying Plaintiff
                                            4
                                                wages owed for all hours worked for Defendants.
                                            5
                                                       46.    Plaintiff is a covered employee within the meaning of the FLSA.
                                            6
                                            7          47.    Plaintiff is a covered employee within the meaning of the AMWA.
                                            8          48.    Plaintiff is a covered employee within the meaning of the AWA.
                                            9
                                                       49.    Plaintiff was a non-exempt employee.
                                           10
                                                       50.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           11
BENDAU & BENDAU PLLC




                                           12   of her rights under the FLSA.
                       Phoenix, AZ 85060




                                           13          51.    Defendants individually and/or through an enterprise or agent, directed and
                        P.O. Box 97066




                                           14
                                                exercised control over Plaintiff’s work and wages at all relevant times.
                                           15
                                                       52.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           16
                                           17   from Defendants compensation for unpaid wages, an additional amount equal amount as

                                           18   liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           19
                                                29 U.S.C. § 216(b).
                                           20
                                                       53.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           21
                                           22   from Defendants compensation for unpaid minimum wages, an additional amount equal

                                           23   to twice the unpaid wages as liquidated damages, interest, and reasonable attorney’s fees
                                           24
                                                and costs of this action under A.R.S § 23-363.
                                           25
                                                       54.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           26
                                           27   from Defendants compensation for her unpaid wages at an hourly rate, to be proven at

                                           28
                                                                                            -9-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 10 of 14



                                                trial, in an amount that is treble the amount of her unpaid wages, plus interest thereon,
                                            1
                                            2   and her costs incurred under A.R.S. § 23-355.
                                            3                         COUNT ONE: FAIR LABOR STANDARDS ACT
                                            4                            FAILURE TO PAY MINIMUM WAGE

                                            5          55.        Plaintiff realleges and incorporates by reference all allegations in all
                                            6
                                                preceding paragraphs.
                                            7
                                                       56.        Defendants willfully and improperly refused to pay Plaintiff any wages
                                            8
                                            9   whatsoever for the hours she spent working for Defendants.

                                           10          57.        As a result, Defendants failed to pay the applicable minimum wage to
                                           11
BENDAU & BENDAU PLLC




                                                Plaintiff.
                                           12
                                                       58.        Defendants’ practice of willfully and improperly refusing to pay Plaintiff
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   her paychecks for her final two weeks of work violated the FLSA, 29 U.S.C. § 206(a).

                                           15          59.        Plaintiff is therefore entitled to compensation for the full applicable
                                           16
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           17
                                                liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           18
                                           19          WHEREFORE, Plaintiff, Melanie Siarot, respectfully requests that this Court

                                           20   grant the following relief in Plaintiff’s favor, and against Defendants:
                                           21          A.         For the Court to declare and find that the Defendant committed one of more
                                           22
                                                                  of the following acts:
                                           23
                                           24                i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §

                                           25                            206(a), by failing to pay proper minimum wages;
                                           26
                                           27
                                           28
                                                                                                -10-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 11 of 14



                                                             ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            1
                                            2                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                            3          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            4
                                                                   determined at trial;
                                            5
                                                       C.          For the Court to award compensatory damages, including liquidated
                                            6
                                            7                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                            8          D.          For the Court to award prejudgment and post-judgment interest;
                                            9
                                                       E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           10
                                                                   action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                           11
BENDAU & BENDAU PLLC




                                           12                      forth herein;
                       Phoenix, AZ 85060




                                           13          F.          Such other relief as this Court shall deem just and proper.
                        P.O. Box 97066




                                           14
                                                                     COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                           15                            FAILURE TO PAY MINIMUM WAGE
                                           16
                                                       60.         Plaintiff realleges and incorporates by reference all allegations in all
                                           17
                                                preceding paragraphs.
                                           18
                                           19          61.         Defendants willfully and improperly refused to pay Plaintiff any wages

                                           20   whatsoever for the hours she worked for Defendants.
                                           21          62.         As a result, Defendants failed to pay the applicable minimum wage to
                                           22
                                                Plaintiff.
                                           23
                                           24          63.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

                                           25   required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           26
                                           27
                                           28
                                                                                                 -11-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 12 of 14



                                                       64.         Plaintiff is therefore entitled to compensation for the full applicable
                                            1
                                            2   minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to
                                            3   twice the unpaid wages as liquidated damages, together with interest, reasonable
                                            4
                                                attorney’s fees, and costs.
                                            5
                                                       WHEREFORE, Plaintiff, Melanie Siarot, respectfully requests that this Court
                                            6
                                            7   grant the following relief in Plaintiff’s favor, and against Defendants:
                                            8          A.          For the Court to declare and find that the Defendants committed one of
                                            9
                                                                   more of the following acts:
                                           10
                                                              i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           11
BENDAU & BENDAU PLLC




                                           12                             363, by failing to pay proper minimum wages;
                       Phoenix, AZ 85060




                                           13                ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                        P.O. Box 97066




                                           14
                                                                          § 23-363 by willfully failing to pay proper minimum wages;
                                           15
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           16
                                           17                      determined at trial;

                                           18          C.          For the Court to award compensatory damages, including liquidated
                                           19
                                                                   damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                           20
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           21
                                           22          E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the

                                           23                      action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                           24
                                                                   herein;
                                           25
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           26
                                           27                                COUNT THREE: ARIZONA WAGE ACT

                                           28
                                                                                                 -12-
                                           29
                                           30
                                                 Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 13 of 14



                                                                           FAILURE TO PAY WAGES OWED
                                            1
                                            2          65.     Plaintiff realleges and incorporates by reference all allegations in all
                                            3   preceding paragraphs.
                                            4
                                                       66.     Defendants willfully failed or refused to pay Plaintiff any wages
                                            5
                                                whatsoever for the hours she spent working for Defendants.
                                            6
                                            7          67.     Defendant’s practice of willfully failing to pay Plaintiff wages for labor
                                            8   performed violates the AWA, A.R.S. § 23-351.
                                            9
                                                       68.     Plaintiff is therefore entitled to compensation for all applicable wages at an
                                           10
                                                hourly rate, to be proven at trial, in an amount treble the unpaid wages, together with
                                           11
BENDAU & BENDAU PLLC




                                           12   interest, and costs of this action.
                       Phoenix, AZ 85060




                                           13          WHEREFORE, Plaintiff, Melanie Siarot, individually, respectfully requests that
                        P.O. Box 97066




                                           14
                                                this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           15
                                                       A.      For the Court to declare and find that the Defendants violated A.R.S. Title
                                           16
                                           17                  23, Chapter 2, by failing to pay wages owed to Plaintiff;

                                           18          B.      For the Court to award compensatory damages, including treble the amount
                                           19
                                                               of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           20
                                                               at trial;
                                           21
                                           22          C.      For the Court to award prejudgment and post-judgment interest;

                                           23          D.      For the Court to award Plaintiff reasonable attorneys’ fees and costs;
                                           24
                                                       E.      Such other relief as this Court shall deem just and proper.
                                           25
                                           26
                                           27
                                           28
                                                                                             -13-
                                           29
                                           30
                                                Case 2:20-cv-01208-GMS Document 1 Filed 06/17/20 Page 14 of 14




                                            1
                                            2                                JURY TRIAL DEMAND
                                            3       Plaintiff hereby demands a trial by jury on all issues so triable.
                                            4
                                                    RESPECTFULLY SUBMITTED this 17th Day of June, 2020.
                                            5
                                                                                        BENDAU & BENDAU PLLC
                                            6
                                            7                                                   By: /s/ Christopher J. Bendau
                                                                                                Clifford P. Bendau, II
                                            8                                                   Christopher J. Bendau
                                                                                                Attorney for Plaintiff
                                            9
                                           10
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -14-
                                           29
                                           30
